  Case 2:17-cv-02507-GW-AGR Document 48 Filed 03/14/19 Page 1 of 1 Page ID #:648


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-2507-GW(AGRx)                                             Date      March 14, 2019
 Title             Darren Martinez, et al. v. Blu Products, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie E. Thibodeaux
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
          Christopher S. Hinton, by telephone                                    None Present
 PROCEEDINGS:                   STATUS CONFERENCE


Court confers with counsel. Plaintiffs will have until April 30, 2019 to file their request for entry of
default. A hearing on Plaintiffs’ motion for default judgment is set for May 30, 2019 at 8:30 a.m., with
motion to be filed by May 20, 2019.




                                                                                                     :    04
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
